                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF GEORGIA
                                 AUGUSTA DIVISION




UNITED STATES OF AMERICA

V.                                             CR119-085

FRANKLIN JARIUS BROWN




                ORDER ON MOTION FOR LEAVE OF ABSENCE



      Shawn M. Merzlak having made application to the Court for a leave of

absence, and it being evident from the application that the provisions of Local Rule 83.9

have been complied with, and no objections having been received;

      IT IS HEREBY ORDERED THAT Shawn M. Merzlak be granted leave of

absence for the following periods: February 13, 2020 through February 17, 2020

and July 22,2020 through July 27,2020.

      SO ORDERED,this the Q?V^dav of January, 2020.


                                        J. RANMTHALL,CHIEF JUDGE
                                         UNITED STATES DISTRICT COURT
                                        ^SOUT-HERN DISTRICT OF GEORGIA
